Title: To James Madison from Benjamin Rush, 30 January 1806
From: Rush, Benjamin
To: Madison, James


                    
                        Dear Sir,
                        Philadelphia Jany 30th. 1806.
                    
                    Many years have passed away since I have read a political pamphflet. The Subject, and name of the author of the one which You have done me the honor to send me will force me from my habits of neglect of such publications. My son is now devouring it. It is spoken of in all the Circles in our city with the highest praise and admiration.
                    Connected with our present controversy with Great Britain permit me to relate the following fact. In the Spring of 1777 I called to see Mr: John Adams at his lodgings in Philadelphia soon After his return with Congress from Baltimore. He informed me in the Course of our Conversation that he had been much gratified by a Communication recently made to him by Col: Henry Laurence who had lately returned from a long residence in England, and who had at that time just taken his seat in Congress. Previously to his sailing for America, he waited upon George Greenville, and entered into a discussion with him of the american Claims to an exemption from taxation by the British parliament, and urged the impropriety of risking the loss of the Colonies for the sake of the trifling revenue which was the Object of the Controversy. “Hold, said Mr: Greenville—Mr. Laurence, you mistake the designs of this Country. We do not expect much revenue from you. The present Contest with America is for the empire of the Ocean. You spread too much Canvass upon our Seas, and we are determined to clip it.”
                    The late Conduct of the Court of Britain shows that the declaration of Mr Greenville has been heriditary in it.
                    You may make any use you please of the Above Anecdote, only keep my name from the public eye. From Dear Sir your Sincere and Affectionate Old friend
                    
                        Benjn: Rush
                    
                